IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 220 WAL 2016
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
DANIEL L. STOVALL,                          :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

      AND NOW, this 15th day of February, 2017, the Petition for Allowance of Appeal

is DENIED. The Application to Remand for a Grazier Hearing, the Application for

Permission to File an Amended Petition for Allowance of Appeal, and the Application for

Release on Bail are DENIED.